 


109 HR 4796 IH: Medicare Accountability, Bargaining, and Compassion for Part D (ABC for D) Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4796 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Moran of Kansas (for himself, Mr. Jones of North Carolina, and Mrs. Emerson) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to improve implementation of the Medicare prescription drug benefit. 
 
 
1.Short titleThis Act may be cited as the Medicare Accountability, Bargaining, and Compassion for Part D (ABC for D) Act. 
2.Sense of CongressIt is the sense of Congress that— 
(1)employees and volunteers of the Social Security Administration (SSA), Area Agencies on Aging (AAA), and the State Health Insurance Assistance Program (SHIP), who have gone above and beyond expectations, should be commended for making great strides in outreach and education for the Medicare part D prescription drug program; 
(2)the Centers for Medicare & Medicaid Services (CMS) should be encouraged to empower their outreach partners to share time and space in order to create (within existing office spaces) “one-stop locations” at which seniors can receive counseling on the low-income subsidy application, as well as plan selection, under such program; 
(3)decision-making at the local level relating to outreach and education for such program should be encouraged; and 
(4)if empowered by Centers for Medicare & Medicaid Services, personnel from the Social Security Administration, Area Agencies on Aging, and the State Health Insurance Assistance Program will be able to coordinate better their efforts and therefore better serve seniors under such program.  
3.Requiring registration of PDP sponsors offering prescription drug plans with State insurance department in each State in which a plan is offered 
(a)In generalSection 1860D–12(a) of the Social Security Act (42 U.S.C. 1395w–112(a)) is amended by adding at the end the following new paragraph: 
 
(4)Registration in each State in which prescription drug plan is offeredThe sponsor is registered with the State insurance department in each State in which it offers a prescription drug plan under this part. Such registration shall consist of submitting to such department the following: 
(A)A certified copy of the sponsor's charter or deed of settlement. 
(B)A statement including the name of the sponsor, the place where it is located; and the amount of its capital. 
(C)A copy of its last annual report, if such a report was written.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to prescription drug plans offered on or after January 1, 2007. 
4.Improvements in medicare prescription drug enrollment process 
(a)Extended period of open enrollment during all of 2006 for prescription drug plans and MA plans without late enrollment penaltySection 1851(e)(3)(B) of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)) is amended— 
(1)in clause (iii), by striking “May 15, 2006” and inserting “December 31, 2006”; and 
(2)by adding at the end the following new sentence: “An individual making an election during the period beginning on November 15, 2006, and ending on December 31, 2006, shall specify whether the election is to be effective with respect to 2006 or with respect to 2007 (or both).”. 
(b)Providing period of time before effectiveness of elections and changes of elections for prescription drug plans and MA plans 
(1)For initial enrollment periodSection 1851(f)(1) of such Act (42 U.S.C. 1395w–21(f)(1)) is amended— 
(A)by striking except and all that follows through retroactive coverage. and inserting except as follows:; and 
(B)by adding at the end the following new subparagraphs: 
 
(A)Except as the Secretary may provide (consistent with section 1838 and subparagraph (B)) in order to prevent retroactive coverage. 
(B)Except such an election of coverage shall take effect not earlier than the date that is 14 days after the date on which such election is made.. 
(2)For continuous enrollment periodsSection 1851(f)(2) of such Act (42 U.S.C. 1395w–21(f)(2)) is amended by striking following the date and inserting that begins at least 14 days after the date.  
(3)Change in annual, coordinated election period to allow for delay in effectivenessSection 1851(e)(3)(B)(iv) of such Act (42 U.S.C. 1395w–21(e)(3)(B)(iv)) is amended by striking December 31 and inserting December 15.  
(4)For special enrollment periodsSection 1851(f)(4) of such Act (42 U.S.C. 1395w–21(f)(4)) is amended by inserting before the period at the end the following: and providing adequate notice to providers affected by such an election or change in election.  
(5)Effective dates 
(A)Initial and continuous enrollment periodsThe amendments made by paragraphs (1) and (2) shall not apply— 
(i)to elections of coverage made before the date of the enactment of this Act; and 
(ii)to elections of coverage made during the month in which this Act is enacted if such date of enactment is within the last 14 days of such month. 
(B)Annual, coordinated enrollment periodsThe amendment made by paragraph (3) shall apply to annual, coordinated election periods beginning on or after November 15, 2006. 
(C)Special enrollment periodsThe amendment made by paragraph (4) shall apply with respect to such special enrollment periods (beginning after the date of the enactment of this Act) as the Secretary of Health and Human Services shall specify.    
5.Authorizing Federal negotiation of fair prices for medicare prescription drugs on behalf of medicare beneficiariesSection 1860D–11 of the Social Security Act (42 U.S.C. 1395–111) is amended by striking subsection (i) (relating to noninterference) and by inserting the following: 
 
(i)Authority to negotiate prices with manufacturersIn order to ensure that beneficiaries enrolled under prescription drug plans and MA–PD plans pay the lowest possible price, the Secretary shall have authority similar to that of the Secretary of Veterans Affairs, Secretary of Defense, and the heads of other Federal agencies and departments that purchase prescription drugs in bulk to negotiate contracts with manufacturers of covered part D drugs, consistent with the requirements and in furtherance of the goals of providing quality care and containing costs under this part.. 
6.Increased funding for State health insurance counseling programs and social security regional offices for medicare part D enrollment 
(a)SHIP counselingIn addition to any amounts otherwise appropriated, there are appropriated out of any funds in the Treasury not otherwise appropriated $100,000,000 for fiscal year 2006 to the Secretary of Health and Human Services for grants to States under section 4360 of the Omnibus Reconciliation Act of 1990 for the purpose of providing outreach and information counseling and assistance with respect to enrollment of part D eligible individuals (as defined in section 1860D–1(a)(3) of the Social Security Act) under prescription drug plans and MA–PD plans under title XVIII of the Social Security Act. Funds appropriated under the preceding sentence shall remain available until expended. 
(b)SSA regional office outreachIn addition to any amounts otherwise appropriated, there are appropriated out of any funds in the Treasury not otherwise appropriated $100,000,000 for fiscal year 2006 to the Administrator of Social Security for the purposes of continuing outreach and education efforts for the purpose of providing outreach and education by regional offices of the Social Security Administration with respect to enrollment of part D eligible individuals under prescription drug plans and MA–PD plans under title XVIII of the Social Security Act. Funds appropriated under the preceding sentence shall remain available until expended. 
(c)OffsetNotwithstanding any other provision of law, the amount of funds available for obligation under section 1858(e)(2)(A)(i) of the Social Security Act (42 U.S.C. 1395w–27a(e)(2)(A)(i)) are hereby reduced by the amount of funds appropriated under subsections (a) and (b). 
 
